COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-326-CV


IN THE GUARDIANSHIP OF BUFORD SCOTT, JR.

                                    ------------

                   FROM COUNTY COURT OF HOOD COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Buford Scott, Jr. attempts to appeal the trial court’s September

3, 2009 “Order Approving Motion for Independent Medical Evaluation.” On

October 15, 2009, we notified Scott of our concern that the court lacked

jurisdiction over this appeal because the order does not appear to be an

appealable interlocutory order. We also informed Scott that the appeal would

be dismissed unless he or any party desiring to continue the appeal filed with

the court on or before October 26, 2009, a response showing grounds for




      1
           See Tex. R. App. P. 47.4.
continuing the appeal.   We have received no response.      Accordingly, we

dismiss this appeal for want of jurisdiction.   See Tex. R. App. P. 42.3(a),

43.2(f); see also De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006)

(discussing tests to determine whether interlocutory probate court orders are

appealable).

                                          PER CURIAM

PANEL: MEIER, LIVINGSTON, and McCOY, JJ.

DELIVERED: NOVEMBER 25, 2009




                                      2